Citation Nr: 0714744	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claims for 
entitlement to service connection for hearing loss and 
tinnitus.  

In May 2007, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.900 (2006).  


FINDING OF FACT

The competent medical evidence of record does not indicate 
that a medical nexus exists between the veteran's active 
service and currently diagnosed hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, the March 
2003 and April 2003 letters to the veteran from the RO 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, it is concluded by the Board that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005).  It is unfortunate that the 
veteran's service medical records are unavailable, but 
numerous efforts have been made to obtain them without 
success.  There is indication in the record that they were 
destroyed in a fire in July 1973.  Additional information and 
evidence associated with the claims file consist of the 
veteran's Surgeon General's Office (SGO) abstracts, private 
medical treatment records, an October 2002 VA audiological 
evaluation and an April 2003 VA nexus opinion.  Also of 
record are numerous statements by the veteran and his 
representative regarding his claims.  The Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  

Moreover, the Board is cognizant of Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), wherein the United States Court of 
Appeals for the Federal Circuit elaborated on VA's 
responsibility to obtain a veteran's service medical records.  
The Board finds, however, that in light of evidence that the 
records were destroyed in a fire there is no reasonable 
possibility that the missing records may be located or 
recovered, and thus no useful purpose would be served in 
remanding this matter for more development.  In this case, 
the RO submitted requests to the NPRC on two occasions in 
2003 asking for all available military medical and dental and 
personnel records for the veteran.  The NPRC responded that 
the service medical records were probably destroyed in the 
above-mentioned fire, but some clinical records (SGO reports) 
were obtained.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

It is also noted that during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the rating 
and effective date of an award.  For the reasons described 
below, service connection for the claimed disabilities is 
being denied and neither a rating nor an effective date will 
be assigned.  As such, there is no prejudice to the veteran 
with respect to any notice deficiencies related to the rating 
or effective date.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Lastly, the Board has given thought as to whether a VA 
physical examination of the veteran and/or a medical nexus 
opinion should be obtained as specifically requested by the 
veteran's service representative in an April 2007 brief.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  However, as 
explained below the veteran has presented no competent 
medical evidence as to inservice audiological problems.  In 
the absence of competent medical evidence of inservice 
acoustic trauma and current bilateral hearing loss and 
tinnitus (first diagnosed almost 50 years after service), 
additional examination of the veteran is not necessary.  
Referral for a medical nexus opinion is similarly not 
necessary.  Moreover, the record includes a medical nexus 
opinion dated in April 2003.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

The veteran contends that his bilateral hearing loss and 
tinnitus are the result of inservice acoustic trauma.  As has 
been explained earlier, the veteran's service medical records 
have been lost, with the exception of SGO reports which show 
inservice treatment for urethritis but no evidence of 
audiological problems.  The Court has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claims has 
been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
inservice incurrence or aggravation of a disease or injury or 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to the veteran's claim for bilateral hearing 
loss and tinnitus, an October 2002 VA examiner diagnosed the 
70 year old veteran with bilateral sensorineural hearing 
loss.  It was also noted that the veteran had occasional 
tinnitus, bilaterally.  Accordingly, Hickson element (1) has 
been met for these claims.

However, with respect to Hickson element (2), inservice 
incurrence of disease or injury is not indicated by the 
record.  Moreover, with respect to crucial Hickson element 
(3), medical nexus, an April 2003 VA examiner noted that the 
veteran had a history of ear disease in childhood but no 
acute disease while the army.  He had no audiogram performed 
on separation.  His inservice primary work was as a clerk, 
and he only fired his weapon during training and for 
familiarity on the range.  Also, there was no history of head 
trauma.  Examination of the external ears and canals was 
normal.  His tympanic membranes were intact, but there was 
tympanosclerosis and a healed central perforation in the left 
tympanic membrane.  The examiner noted that he could identify 
a "SC cause" for the veteran's hearing loss.  

This is the only competent medical opinion of record.  To the 
extent that the veteran himself believes that there is a 
medical nexus between his hearing loss and tinnitus and 
service, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as cause of a disability.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994 and see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  It does not appear, however, that the 
veteran has contended that he experienced hearing loss or 
tinnitus continually after service.  In fact, he reported in 
October 2002 that he noticed difficulty with his hearing 
during the last 5 years.  His lack of complaints for over 40 
years after service in fact supports the April 2003 VA 
examiner's opinion that the veteran's hearing loss and 
tinnitus are not of service origin.  

The Board does not doubt the veteran's sincerity in pursuing 
this claim.  However, his own opinions are outweighed by the 
competent medical evidence of record.  See Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus].

Accordingly, Hickson elements (2) and (3) have not been met 
for the claims on appeal.  Thus, the veteran's claims fail.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for bilateral hearing loss and tinnitus.  The benefits sought 
on appeal are accordingly denied.




ORDER



Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


